IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-41273
                          Conference Calendar



ELIAS RAYAS MEJIA,

                                           Petitioner-Appellant,

versus

JONATHAN DOBRE, Warden,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:01-CV-298
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Elias Rayas Mejia, federal prisoner # 03737-017, challenges

the district court’s dismissal of his 28 U.S.C. § 2241 petition.

Because Mejia was alleging errors that occurred at his trial or

sentencing, he should have presented the claims in a 28 U.S.C.

§ 2255 motion.     See Tolliver v. Dobre, 211 F.3d 876, 877 (5th

Cir. 2000).    As Mejia did not allege that he may have been

convicted of a nonexistent offense, he failed to show that he


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-41273
                                -2-

could present his claims in a 28 U.S.C. § 2241 petition through

the “savings clause” of 28 U.S.C. § 2255.     See Reyes-Requena v.

United States, 243 F.3d 893, 903-04 (5th Cir. 2001).

     Mejia asserts that dismissing his petition because he did

not fall under the “savings clause” constitutes a violation of

the Suspension Clause.   The “savings clause” of 28 U.S.C. § 2255

does not violate the Suspension Clause.     Id. at 901 n.19.

     Mejia also argues for the first time on appeal that he has

shown that he is actually innocent of the sentencing enhancement

for being a leader or organizer pursuant to Apprendi v. New

Jersey, 530 U.S. 466 (2000).    This court generally will not

consider new arguments on appeal.    See United States v. Samuels,

59 F.3d 526, 529-30 (5th Cir. 1995)(28 U.S.C. § 2255 case).

Regardless, Apprendi does not apply to such claims.     See United

States v. Doggett, 230 F.3d 160, 166 (5th Cir. 2000), cert.

denied, 531 U.S. 1177 (2001).    Mejia has failed to show that the

district court erred in dismissing his 28 U.S.C. § 2241 petition.

Consequently, the judgment of the district court is AFFIRMED.